Case: 14-40632      Document: 00512999008         Page: 1    Date Filed: 04/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 14-40632                             FILED
                                                                            April 9, 2015
                                                                          Lyle W. Cayce
JAMES BELL MCCOY,                                                              Clerk

                                                 Plaintiff-Appellant

v.

OWEN MURRAY; LANETTE LINTHICUM, Director, Texas Department of
Criminal Justice Medical Services; PAM PACE, Practice Manager, Michael
Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-228


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Bell McCoy, Texas prisoner # 1299701, moves for leave to proceed
in forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint pursuant to the three-strikes provision of 28 U.S.C. § 1915(g).
Under § 1915(g), a prisoner may not proceed IFP in an appeal of a judgment in
a civil action if the prisoner has, on three or more prior occasions, while



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40632    Document: 00512999008    Page: 2   Date Filed: 04/09/2015


                                No. 14-40632

incarcerated, brought an action or appeal that was dismissed as frivolous or
malicious or for failure to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.
§ 1915(g).
      McCoy does not dispute that he has three strikes but argues that the
§ 1915(g) bar should not apply because he is under imminent danger of a
serious physical injury. In support of this contention, he states that he is in
pain and has difficulty sleeping because of delays in receiving medication, and
that there is a likelihood of unnecessary delay in receiving future medication
from prison officials. McCoy has failed to demonstrate that he was under
imminent danger of serious physical injury at the time that he filed his
complaint in the district court, proceeded with his appeal, or moved to proceed
IFP. See id.; Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998); Arvie v.
Tanner, 518 F. App’x 304, 304–05 (5th Cir. 2013).
      McCoy’s motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2; Baugh v. Taylor, 117 F.3d 197,
202 n.24 (5th Cir. 1997). McCoy’s motion to expedite the ruling on his motion
for leave to proceed IFP is DENIED as moot.




                                      2